 In the Matter of THE HI-FLIER MANUFACTURING CO.andCONGRESSOF INDUSTRIAL ORGANIZATIONSCase No. R-2158.-Decided November f38, 1940Investigation and Certification of Representatives: stipulation for 'certificationupon consent election.Mr., Harvey A. Sellers,of Decatur, Ill., for the Company.Mr. Alex Hudson, Jr.,of St. Louis, Mo., for the Union.`Miss Ann Landy,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASE'On October 31, 1940, the Congress of Industrial Organizations,herein called the-Union, filed with the Regional Director for theThirteenth Region (Chicago, Illinois) an amended petition 1 allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Hi-Flier Manufacturing Company, hereincalled the Company, engaged in the manufacture and sale of gliders,kites, and toy airplanes at Decatur, Illinois, and requestingan inves-tigation and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 ' Stat. 449, herein called theAct.On the same day the Company, the Union, and an agent of theBoard entered into a "Stipulation for Certification Upon ConsentElection."On November 1, 1940, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of theAct and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an investiga-tion and authorized the Regional Director to conduct it and to pro-vide for an appropriate hearing upon due notice.Pursuant to the above stipulation, an election by secret ballot wasconducted on November 8, 1940, under the direction and supervisionof the Regional Director, among all productionand maintenance1 The original petition was filed onOctober 16,1940, in the name,of the SteelWorkersOrganizing Committee,C. I. O.28 N. L. R. B., No. 31.164 THE HI-FLIER MANUFACTURING CO.165employees of the Company, excluding supervisory, clerical, and of-fice employees, and artists and designers, to determine whether ornot said employees desired to be represented by the Union.OnNovember 11, 1940, the Regional Director issued and duly servedupon the parties his Election Report on the ballot.No objectionsto the conduct of the ballot or the Election Report have been filedby any of the parties. In his Election Report the Regional Directorreported as follows concerning the -balloting and its results :Total number eligible to vote-----------------------------101Total number of ballots cast------------------------------101Totalnumber ofvotes for Congress of Industrial Organiza-tions ---------------------------------------------------80Total number of votes against Congress of Industrial Organ-izations------------------------------------------------21Totalnumberof blank ballots---------------------------- -0Total number of void ballots-------------------------------0Total number of challenged ballots-----------------------0Upon the basis of the stipulation, the Election Report, and theentire record, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of the Hi-Flier Manufacturing Company,Decatur, Illinois, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.All production and maintenance employees of the Company; -ex-cluding supervisory, clerical, and office employees, and artists anddesigners, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.3.The Congress of Industrial Organizations has been designatedand selected by a majority of the employees in the above unit astheir representative for the purposes of collective bargaining and isthe meaning of Section 9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested In the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,IT IS HEREBY CERTIFIED that the Congress of Industrial Organiza-tions has-been designated and selected by a majority of the produc-tion and maintenance employees of Hi-Flier Manufacturing Com-pany,Decatur, Illinois, excluding supervisory, clerical and, office 166DECISIONS'OF NATIONALLABOR RELATIONS BOARDemployees, and artists and designers, as their representatives for thepurposes of collective bargaining, and that pursuant to the provisionof Section 9 (a) of the Act, the Congress of Industrial Organizations'is the exclusive representative of all such employees for the purposesof collective bargaining in respect to rates of pay, wages, hours of-employment, and other conditions of employment.CHAIRMAN HARRY A. MILLIS took no part inthe consideration ofthe above Decision and Certification of Representatives.